Citation Nr: 1512146	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  10-18 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a left knee disability, and if so, whether service connection is warranted.  

2.  Entitlement to service connection for a left foot disability.   

3.  Entitlement to service connection for a right foot disability, to include as secondary to a left foot disability.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and her brother
ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1980 to September 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

It is noted that the Veteran filed a Notice of Disagreement for a right hand disability.  A June 2009 Statement of the Case was issued and the Veteran did not file a substantive appeal.  Therefore, that issue is not before the Board.  

The Board has not only reviewed the Veteran's physical claims file, but also the electronic record maintained in the Virtual VA to ensure total review of the evidence.  

The issues of entitlement to service connection for a left knee disability, a left foot disability and a right foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 1984 rating decision, the RO denied a claim for service connection for a left knee disability because there was no evidence of an in-service injury.  

2.  The evidence received since the prior denial of service connection for a left knee disability was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The March 1984 rating decision is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  The evidence received since the March 1984 rating decision is new and material and the claim for service connection for a left knee disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

In regard to the claim to reopen, the Board finds that new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.  Therefore, no further development is required with respect to this aspect of the Veteran's appeal as any deficiency has been rendered moot.

II.  Application to Reopen Based on New and Material Evidence

The Board finds that the Veteran has submitted new and material evidence to warrant reopening her previously denied claim for service connection.  New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

Additionally, new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low evidentiary threshold has been met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim, were the claim to be reopened.  Shade, 24 Vet. App. at 118.  

In a March 1984 rating decision, the RO denied entitlement to service connection for a left knee disability because there were no records of an in-service injury in the Veteran's service treatment records.  The Veteran was notified of her appellate rights.  A notice of disagreement was not received within the subsequent one-year period, nor was any new and material evidence received during that time period.  Therefore, the March 1984 rating decision is final.  

Since the previous denial, the Veteran has provided testimony at a January 2010 Decision Review Officer hearing that she injured her left knee on the first day of training and also had surgery within the first year after discharge from service.  She also submitted statements from her sister and a cousin who recalled that she informed them of the knee injury in service.  As this evidence was not previously reviewed by agency decision makers, it is considered new under 38 C.F.R. § 3.156(a).  

Further, the new evidence raises the possibility of substantiating the claim, when considered with the old evidence because it triggers the Secretary's duty to assist under McLendon v. Nicholson.  In McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), the United States Court of Appeals for Veterans Claims (Court) made clear that VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  Here, there is evidence of a current disability and evidence that an injury was incurred in service.  Presuming the credibility of the evidence, the previously denied claim for service connection for a left knee disability is reopened.

It is noted that the Veteran submitted copies of service treatment records in September 2009.  As these are duplicate copies of service treatment records which were already of record, 38 C.F.R. § 3.156(c) is not applicable to his claim.  Moreover, the service treatment records the Veteran submitted are not relevant.  

Accordingly, the Veteran's claim for service connection for a left knee disability is reopened.  To that extent only, the appeal is allowed. 


ORDER

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for a left knee disability, having been received, the claim to reopen is granted.  


REMAND

First, the Board finds that a VA examination is warranted under Shade.  The Veteran has submitted evidence that she suffers from a left knee disability which she contends is related to service.  Specifically, the Veteran has contended that she injured her left knee on the first day of training and was sent to sick call following the incident.  She has also contended that she was on bed restriction as a result of the injury.  Therefore, the Veteran has submitted evidence, when considered with the old evidence, triggers the Secretary's duty to assist by providing a medical opinion.  

Second, the Veteran has stated that she injured her left toe prior to service and also had problems with flat feet, which she contends was aggravated by service.  The Veteran's service treatment records are incomplete.  Efforts have already been made to obtain the Veteran's complete service treatment records, to no avail.  Notably, there is no entrance examination of record.  Therefore, the Veteran is presumed sound at entry.  Accordingly, it must be determined whether the presumption of soundness is rebutted by clear and unmistakable evidence.  A remand is necessary for an opinion as to whether it is clear and unmistakable that the Veteran's left foot disability pre-existed service and whether it is clear and unmistakable that any such disorder was not aggravated or that any increase was due to the natural progression.  See 38 U.S.C.A. § 1111; Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  Further, the Veteran has contended that her right foot disability may be secondary to her left foot disability.  Specifically, the Veteran has testified that her left foot has given her significant problems and that she has put weight on her right foot to support herself.  The Board finds that a VA examination is necessary to address all theories of entitlement.  

Third, the Veteran has not been provided notice regarding secondary service connection.  As mentioned above, the Veteran has contended that her right foot disability may be directly or secondarily service related.  Accordingly, appropriate notice concerning secondary service connection claims should be provided on remand.

Fourth, there is evidence that the Veteran underwent surgery on her left knee within one year after discharge at Ball Hospital in Muncie, Indiana.  See January 2010 Decision Review Officer Hearing Transcript, p. 11.  There are no records from Ball Hospital of record.  Moreover, the Veteran reported during a December 2008 VA clinician visit that she was seen at the emergency room at St. Joe for her feet several months previously.  Accordingly, as the Board is now on notice of the existence of private medical records that are pertinent to the Veteran's claim, reasonable efforts to obtain those records should be made on remand.  Specifically, the Veteran should be requested to complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of the private records.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice that addresses how to substantiate a claim for service connection on a secondary basis.  

The Veteran has contended that her right foot disability may be secondarily related to her left foot disability.

2.  Contact the Veteran and request that she provide or authorize the release of records from Ball Memorial Hospital and 2008 records from St. Joe, as well as any other outstanding records, to include any records pertaining to assessment/treatment of her feet prior to service.  See December 2008 VA treatment record and January 2010, Decision Review Officer Hearing Transcript, p. 11.

3.  Then, schedule the Veteran for a VA examination.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinions.  The examiner is asked to offer opinions as to the following questions:

Left Knee

Whether any current left knee disability at least as likely as not (a probability of 50 percent or greater) began in or is related to service.  Please provide a complete explanation for the opinion.

The examiner's attention is directed to the Veteran's statement that she injured her left knee on the first day of training and was ordered to bed rest.  The examiner's attention is also directed to the Veteran's statement that she had left knee surgery within one year of her discharge from service.  

Feet

(a)  Opine as to whether it is clear and unmistakable (obvious, manifest, and undebatable) that a left or right foot injury or disease pre-existed active service.  Please provide a complete explanation for the opinion.

The Veteran has contended that she injured her left toe prior to service, which caused her to have half of a toe.  See Decision Review Officer Hearing Transcript, p. 2.  She also reports that she was born with flat feet but the military played a major role in the outcome of her condition.  See May 2009 statement of the Veteran.

(b)  If so, the examiner must state whether it is clear and unmistakable (obvious, manifest, and undebatable) that a pre-existing left or right foot injury or disease WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase in service was due to the natural progress.  

(c)  If a response above is negative, the examiner must opine as to whether any current left or right foot disability at least as likely as not (a probability of 50 percent or greater) began in or is related to service.  Please provide a complete explanation for the opinion.

The examiner's attention is directed to May and June 1982 service treatment records which show complaints for left foot pain. 

The examiner's attention is directed to the Veteran's statement that she was required to march excessively during service and participate in war games.  

(e)  If a response to (a) or (b) was negative, whether it is at least as likely as not (a 50 percent probability or greater) that any current right foot disability is caused by the Veteran's left foot disability.

(f)  If a response to (a) or (b) was negative, whether it is at least as likely as not that a right foot disability is aggravated (i.e., worsened) beyond the natural progress by the Veteran's left foot disability, to include as a result of compensating for her left foot disability and/or an altered gait associated with the left foot disability.

If aggravation is found, the examiner should address the following medical issues:

i.  the baseline manifestations of the Veteran's right foot disability found prior to aggravation; and

ii.  the increased manifestations which, in the examiner's opinion, are proximately due to the left foot disability.

The examiner's attention is directed to treatment records reflecting diagnoses of pes planus (VA treatment record of July 2007), neuropathy (VA treatment record of February 2009), left foot complex extensor tenosynovitis of the anterior tibialis tendon and complex left foot extensor digitorum longus chronic extensor tenosynovitis (August 2009 treatment record of Dr. Liechty). 
 
The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Ensure the development outlined above has been accomplished, and then readjudicate the claims on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


